— In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Rockland County, dated June 16, 1975, which granted plaintiffs’ motion inter alia to vacate a judgment entered in the same court on January 18, 1973, which, pursuant to an order of the same court under CPLR 3216, made on default, dismissed the action for failure to prosecute. Order affirmed, with $50 costs and disbursements. In our opinion Special *806Term’s discretion was not improvidently exercised. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.